BURCH, J.
(concurring specially). I am satisfied the judgment should be affirmed. H'ebert, by the act of locating, working', and occupying the mine, acquired a right under the federal mining law. His location antedates the homestead filing, and there is no evidence Mrs. McDermott had acquired any rights under the homestead law prior to filing her homestead claim. After the location of the mine, that part of the federal domain was not subject to homestead entry, having' been already appropriated. It may be that Hebert did not comply with the law as to assessment work in many of the years that he held the mine. But it is well known that such failure may be cured by subsequent compliance before intervening' rights accrue. Buffalo Zinc Co. v. Crump, 70 Ark. 525, 69 S. W. 572, 91 Am. St. Rep. 87, 22 M. R. 276; Emerson v. McWhirter, 133 Cal. 510, 65 P. 1036, 21 M. R. 470; Klopenstine v. Hays, 20 Utah, 45, 57 P. 712; Lakin v. Sierra Buttes Co. (C. C.) 25 F. 337, 343; Lacey v. Woodward, 5 N. M. 583, 25 P. 785; Pharis v. Muldoon, 75 Cal. 284, 17 P. 70, 15 M. R. 348; Gonu v. Russell, 12 M. R. 630; Willitt v. Baker (C. C.) 133 F. 937. If the property is in fact a mine,'and in this case this must be assumed, since appellant purchased it of Hebert as a mine and by its deal with McDermott still seeks to acquire the mine for mining purposes, there could be no intervening mining right except as it might be acquired under mining law. There is no adverse mining right here involved. McDermott’s filing under the law could not embrace a mine, but her filing did -cover and include the small tract occupied by • Hebert as a mine and held by him under and by virtue of mining law, and her patent covered all the land within her filing without excepting the mine. The mine was not subject to homestead, and should -have been excluded from the filing and subsequent patent.- Whether it was included by mistake or design, that *228illegal act could not divest Hebert of his vested right legally acquired. Hebert in this action seeks to have the title so acquired impressed with.a trust in his favor. I am satisfied he is entitled to have his legal rights so protected.
The contention that to declare a trust is to attack and invalidate the patent is without merit. Mr. Justice Holmes, in the case of Becher v. Contoure Laboratories, 279 U. S. 388, 49 S. Ct. 356, 357) 73 L. Ed. 752, decided ‘by the United States Supreme Court in an opinion filed1 May 13, 1929, says, “Suits against one who has received a patent of land to make him a trustee for the plaintiff on the ground of some paramount equity are well known.” In Rector v. Gibbon, 111 U. S. 276, 4 S. Ct. 605, 28 L. Ed. 427, the United .States Supreme Court held that the officers of the Land Office determine the legal title that is to pass from the United States, but that does not preclude a court of equity after issuance of patent from inquiring whether the legal title from the United States is not equitably subject to. a trust in favor of other parties. In that case, the one in whose favor-a trust was declared had appeared and asserted his right before the officers of the Land Office and received an adverse adjudication against his claim. Still the court held his claim to have been valid under the law, and that he was the one legally entitled to have received the patent, and consequently was the equitable owner, and declared a trust in his favor. In the instant case, Hebert had no hearing, but his rights until now have not been adjudicated in any manner — a much stronger case in his favor.
Treating, as we must in this case, the property in dispute as a located, worked, and occupied mine subject to^ acquisition by mining law only, McDermott acquired no right therein as against Hebert, and her title is but a naked legal title subject to Hebert’s paramount equitable rights. By acquiring the legal title, McDer-mott put it beyond the power of the Land Office to protect Hebert. Whether she did so inadvertently or purposely, her proof was false, working a fraud upon Hebert. Thereafter, no matter how perfect his compliance with the law and his right to the mine, he could not have.it unless aided by equity. Surely under such circumstances a court of equity has power to secure his right, and as a means best adapted to that end may declare a constructive trust in his favor.
*229The mine formed only a very small part of the homestead, and Hebert’s right to that does not seem to have ever been questioned by McDermott; certainly his possession and use was not disturbed. The Rare Minerals Company contracted to purchase the mine of Hebert for $30,000. Discovering the condition of the title, the company, without advising either Hebert or McDermott of its object, purchased the homestead title, and then attempted to repudiate the contract with Hebert and claim the mine as a mining property acquired from McDermott. The company certainly could obtain no better title than McDermott had, and, in view of its position and the equities of the case, ought not to acquire more than McDermott claimed to have. There is no proof M'cDermott ever claimed the mine, but such evidence as there is indicates she not only did not claim the mine, but recognized it as belonging to Hebert.